Citation Nr: 0518279	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  97-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active military duty from November 1982 
to February 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In a December 2003 decision, the Board reopened the 
previously denied claim for entitlement to service connection 
for an acquired psychiatric disorder, and remanded the claim 
for further development.  In the following remand, the Board 
requested that certain records be obtained, namely, 
Department of Army (DA) Form 20 records on two service 
members.  It was determined that to request these records and 
associate them with the veteran's claims file, would be a 
violation of the Privacy Act.  See generally, 5 U.S.C.A. 
§ 522.  Accordingly, the remand was VACATED.

The veteran testified in June 2003 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD and schizophrenia, which he avers 
is the result of personal assault suffered during his active 
service.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed the aforementioned issues.

In this regard, the Board initially notes that the veteran 
and his representative have submitted additional evidence to 
the Board since the June 2003 hearing.  In addition, the 
veteran has notified the RO of additional medical evidence, 
some of which the RO has already obtained.  The veteran has 
not submitted a waiver of review by the agency of original 
jurisdiction for this evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. § 
20.1304(c) (2004); Disabled Veterans of America v. Secretary 
of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. 
Cir. 2003).  

VA treatment records recently received reflect that the 
veteran has been diagnosed with PTSD with depression and 
psychosis, and that a history of military sexual assault has 
been noted as recently as January 2005.  However, the RO has 
not had the opportunity to develop the veteran's claim as one 
involving personal assault.  

Significantly, regarding PTSD cases where the veteran asserts 
personal assault as the in-service stressor, VA has a 
heightened duty to assist in gathering evidence corroborating 
the in-service stressors in accordance with the provisions of 
VA Adjudication Manual M21-1.  Patton v. West, 12 Vet. App. 
272 (1999).  In such cases, M21-1 provides an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  See 
M21-1, part III, 5.14(c). As development of the claim under 
M21-1 has not been completed, the Board finds that further 
actions must be undertaken to ensure that the VA's duty to 
assist the veteran in the development of his claims has been 
complied with.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 
supra, invalidated the Board's ability to cure VCAA 
deficiencies.  Therefore a remand is required in this appeal 
so that additional development may be undertaken in order to 
fulfill the Department's duty to assist the appellant with 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
and ensure that it has obtained records 
from all VA and non-VA health care 
providers the veteran has identified.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

2.  The RO should ensure that it has the 
veteran's complete service personnel 
records ("201 file") and service 
medical records, including clinical 
records, hospital medical records, and 
any and all administrative records to 
include copies of legal and 
administrative proceedings, evaluations, 
citations for awards, etc.  If the 
service medical, hospital, or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments, including requesting 
Morning Reports and other such reports 
which could be used to verify daily 
personnel actions from NPRC.

3.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors or his 
behavior, overall, during this time.  In 
addition, please explain that he may also 
obtain statements from individuals 
including friends or family members to 
whom he may have confided these events or 
who may have witnessed changes in his 
behavior either during his active service 
or immediately following his discharge 
from active service.

4.  Using the veteran's May 2003 stressor 
statement, his June 2003 testimony, and 
any other stressor statements of record, 
the RO should make every attempt to 
verify the veteran's averred inservice 
stressors, including development under 
the specialized development procedures 
proscribed under M21-1, Part III, 
5.14(c)(5), for that purpose.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, 5.14(c)(5).

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and the service department. 

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a psychiatric disability 
to include PTSD and schizophrenia.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




